DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-25, with Claims 14-25 being withdrawn from consideration (and Claim 14 also being amended herein). The examined Claims are 1-13, with Claim 1 being amended herein.

Response to Arguments

	Applicant has amended independent Claim 1 to further require that “the plurality of mounting tabs are formed in the body of the heat sink plates.”

	Furthermore, Applicant presents arguments, in favor of instant Claim 1, versus the prior art of record (namely the Buck disclosure). Applicant first argues that as illustrated in Applicant’s Figure 2, the instantly claimed mounting tabs “are forms in the heat sink plate and are arranged to attach to the battery cell” (Page 6 of Remarks). Next, Applicant argues that the instantly claimed mounting tabs are distinguished from the “mounting tabs” of Buck (i.e. the conical/countersink features extending from the thermally conductive plate) insofar as Buck allegedly does not disclose “mounting tabs to receive the 

	While Applicant’s amendments/arguments are acknowledged, they are not found to be persuasive.

	As explicitly set forth in Claim 1, each heat sink plate has a body extending in a first plane surrounded by an outer edge, the body having a plurality of mounting tabs “arranged to support a respective battery cell such that the plurality of battery cells are maintained in alignment within the housing, wherein the plurality of mounting tabs are formed in the body of the heat sink plates.” Accordingly, and in contrast to Applications aforementioned arguments, the instantly claimed mounting tabs of Claim 1 are not required to “receive” battery cells therein, and further, are not required to “attach” to battery cells in any way (i.e. mounting tabs being “arranged to support” respective battery cells in the instantly claimed manner is not a requirement that said mounting tabs must “receive” battery cells therein and/or “attach” to battery cells). In other words, regardless of whether or not Applicant’s assessment of alleged deficiencies in Buck are correct, Applicant’s arguments are predicated on mounting tab features which are not claimed/recited in Claim 1 (while it is noted that the mounting 
	Furthermore, the plurality of heatsink assemblies (30) (i.e. “plurality of heat sink plates”) of Buck each have a body extending in a first plane surrounded by an outer edge, wherein the body comprises a plurality of conical/countersink features (40) (i.e. “plurality of mounting tabs”) which extend from the thermally conductive plate (34) of each heatsink assembly. As illustrated in Figure 5 of Buck, each conical/countersink feature is in fact formed “in the body” of each heatsink assembly insofar as each conical/countersink feature is positioned within the boundary/perimeter of the outer edge of the body (for example, within the boundary/perimeter of the outer edge of the thermally conductive plate (34) in which the conical/countersink features are formed).

	Nevertheless, new grounds of rejection are presented below as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn. Furthermore, the non-elected Claims (i.e. Claims 14-25) will not be rejoined given that all elected Claims remain rejected as set forth in the prior art rejections below.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Buck et al. (US 2008/0090137).

Regarding Claim 1, Buck teaches a battery cell module (Abstract). Buck teaches that the battery cell module comprises: a “housing,” in this case the case (¶ 0063, fig. 1-3 item 134); a plurality of battery cells sequentially stacked within the housing and having first and second opposed faces (¶ 0055, fig. 1-2 item 12, & fig. 13 item 14); and a plurality of “heat sink plates” sequentially interleaved between the plurality of battery cells within the housing, in this case the heatsink assemblies (¶ 0057, fig. 2 & 5 item 30). Buck teaches that each heat sink plate has a body extending in a first plane surrounded by an outer edge (see fig. 5), the body having a plurality of “mounting tabs” arranged to support a respective battery cell such that the battery cells are maintained in alignment within the housing, in this case the conical/countersink features extending from the thermally conductive plate (34) of each heat sink plate (¶ 0061, fig. 5 item 40) that receive rods that are secured by fasteners to apply compression to the battery cells (¶ 0061, see fig. 16).
As illustrated at least in fig.5, each conical/countersink feature (i.e. each “mounting tab”) is in fact formed “in the body” of each heat sink plate insofar as each conical/countersink feature is positioned within the boundary/perimeter of the outer edge of the body of each heat sink plate (i.e. within the boundary/perimeter of the outer edge of the thermally conductive plate (34) in which the conical/countersink features are formed).

Regarding Claim 4, Buck teaches the instantly claimed invention of Claim 1, as previously described. 
Buck further teaches that the housing includes a pair of “end plates,” in this case the compression plates (¶ 0061, fig. 4, 15, & 19 items 104 & 106), and a plurality of rods extending between the end plates (¶ 0061, fig. 4 & 16, item 110), wherein each heat sink plate defines a “plurality of holes” 

Regarding Claim 5, Buck teaches the instantly claimed invention of Claim 4, as previously described.
Buck further teaches that the pair of end plates are configured to compress the plurality of battery cells within the housing such that the first face of each battery cell is “in contact with the body of a corresponding heat sink plate,” in this case the compression plates apply pressure to the battery cells to improve heat transfer to the heatsink assembly (¶ 0061).

Regarding Claim 6, Buck teaches the instantly claimed invention of Claim 4, as previously described.
Buck further teaches that each heat sink plate includes “fin portions” that extend beyond the battery cell edges, in this case the thermal transfer edges (¶ 0057, fig. 5 item 34) that comprise pleats (¶ 0058, fig. 7 item 64) or other shapes (see fig. 8-12).

Regarding Claim 7, Buck teaches the instantly claimed invention of Claim 6, as previously described.
Buck further teaches that the plurality of holes are located “within the fin portions,” in this case the holes are located in the thermal transfer edges (see fig. 7-12).

Regarding Claim 13, Buck teaches the instantly claimed invention of Claim 1, as previously described.
Buck further teaches that the plurality of battery cells are plate-shaped (see fig. 13 item 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 8-9, 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Buck et al. (US 2008/0090137), and further in view of Buck et al. (US 2011/0104532 A1) (hereinafter referred to as “Buck II”).

Regarding Claim 2, Buck teaches the instantly claimed invention of Claim 1, as previously described.
Buck does not explicitly teach the instantly claimed perpendicular configuration of mounting tabs. 
However, Buck II teaches a battery module comprising a “heat sink plate,” in this case the thermally conductive plate (¶ 0073-0074, fig. 19 item 92), interleaved between battery cells (see fig. 19 item 91), wherein the heat sink plate further includes “mounting tabs” in second and third planes that are perpendicular to each other and perpendicular to the first plane of the heat sink plate, in this case the protrusions on the frame surrounding the conductive plate, wherein said mounting tabs are illustrated such that they help further secure/attach battery cells to a respective conductive plate (see annotated fig. 19).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the mounting tabs of Buck such that they exhibit the structural features of the mounting tabs of Buck II, given that such a modification would help further secure the battery cells relative to a respective heat sink plate, thereby also facilitating improved heat conduction characteristics.


    PNG
    media_image1.png
    697
    969
    media_image1.png
    Greyscale


Regarding Claim 3, Buck teaches the instantly claimed invention of Claim 2, as previously described.
Buck does not explicitly teach the instantly claimed perpendicular configuration of mounting tabs. 
However, Buck II teaches a battery module comprising a “heat sink plate,” in this case the thermally conductive plate (¶ 0073-0074, fig. 19 item 92), interleaved between battery cells (see fig. 19 item 91), wherein the heat sink plate further includes “mounting tabs” in second and third planes that are perpendicular to each other and perpendicular to the first plane of the heat sink plate, in this case the protrusions on the frame surrounding the conductive plate, wherein said mounting tabs are illustrated such that they help further secure/attach battery cells to a respective conductive plate (see annotated fig. 19). As illustrated in annotated fig. 19, the “mounting tabs” include a first mounting tab which is configured to support the first edge of a battery cell, in this case the second plane tabs support the long edge of the batteries when the module is assembled (see annotated fig. 19), and a second 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the mounting tabs of Buck such that they exhibit the structural features of the mounting tabs of Buck II, given that such a modification would help further secure the battery cells relative to a respective heat sink plate, thereby also facilitating improved heat conduction characteristics.

Regarding Claim 8, Buck, as modified by Buck II, teaches the instantly claimed invention of Claim 2, as previously described.
Buck further teaches that each heat sink plate includes “first and second surfaces,” in this case the thermal transfer faces (¶ 0057, fig. 5 item 32; fig. 6 item 32’), and wherein at least one of the mounting tabs extends from the first surface and at least one of the second mounting tabs extends from the second surface, in this case the mounting tabs extend away from the thermal transfer faces in the direction of the Z-axis (see annotated fig. 6).


    PNG
    media_image2.png
    569
    498
    media_image2.png
    Greyscale


Regarding Claim 9, Buck, as modified by Buck II, teaches the instantly claimed invention of Claim 8, as previously described.
Buck further teaches a plurality of “gap pads” sequentially interleaved between the second face of the plurality of battery cells and the second surface of the heat sink plates, in this case the encapsulant that extends between each cell and heat sink assembly (¶ 0065, fig. 1 item 142).

Regarding Claim 12, Buck, as modified by Buck II, teaches the instantly claimed invention of Claim 8, as previously described.
Buck further teaches that each of the first and second surfaces of at least one heat sink plate “supports a battery cell,” in this case the battery cells and heatsink assemblies alternate in the battery stacks (see fig. 2 & 3) which results in at least one heatsink assembly supporting a battery on each side.

Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Buck et al. (US 2008/0090137), and further in view of Hohenthanner et al. (US 2012/0171545).

Regarding Claims 10-11, Buck teaches the instantly claimed invention of Claim 1, as previously described.
Buck further teaches that the battery cells are lithium-ion battery cells (¶ 0004-0005 & 0019).
	However, Buck does not explicitly teach that the battery cells are pouch cells.
Hohenthanner teaches flat battery cells that are designated as pouch cells (¶ 0003 & 0035, fig. 1 & 2 item 2). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the lithium-ion battery cells of Buck as pouch cells, as taught by Hohenthanner, given not only because Hohenthanner already teaches that a pouch configuration is a well-known structural configuration for a battery cell, but also because the use/provision of such pouch cells in the battery module of Buck would still yield, predictably, the result of a functioning battery module (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729